DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.
 
Response to Amendment
The amendments filed on August 12, 2021 have been entered. Applicant amended claims 1-15, 18, and 20. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on August 12, 2021 with respect to the Final Office Action dated February 12, 2021 have been fully considered and they are persuasive.  Therefore, previous 35 U.S.C.  103 rejections to claims 1-20 are withdrawn. Amendments to the title have overcome the objection to the specification. Therefore, previous objection to specification is withdrawn 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Vladimir Sherman, Reg. No. 43,116, on February 24, 2022.
The application has been amended as follows: 
1. (Currently Amended) A secured transportation control network for the automated control of a transportation network, said control network comprising:
a distributed set of transportation network management units spread across different functional points of the transportation network, wherein each transportation network management unit is adapted to either monitor or regulate a condition of a respective segment of said transportation network, and wherein two or more transportation network management units communicate with each other to coordinate transportation network management;
at least one management unit agent (MUA) functionally coupled to a respective transportation network management unit and adapted to monitor communications sent and received by the respective transportation network management unit, wherein information about monitored communications are reported to a behavior monitor server which is adapted to generate a , wherein the behavior profile for each transportation management unit is unique and at least partially  based on information derived from reported communications to and from each of the transportation network management units within a context of a state of at least a portion of the transportation network;
a communication policy generator to generate for a given at least one transportation network management unit a the behavior profile generated for that given at least one transportation network management unit and at least one other behavior profile for at least one other transportation network management unit with which the given at least one transportation network management unit has communicated; and wherein
the customized communication policy is sent to a transportation network management unit enforcement agent (MUEA) functionally coupled to the given at least one transportation network management unit used to filter or flag communications not complying with the customized communication policy, wherein the customized communication policy defines how the respective MUEA each of one or more states of the transportation network.

2. (Cancelled) 

3. (Currently Amended) The secured transportation control network of claim 1, wherein said communication policy generator updates the customized communication policy transportation network management units.

4. (Currently Amended) The secured transportation control network of claim 1, wherein said communication policy generator the customized communication policy 

5. (Currently Amended) The secured transportation control network of claim 4, wherein heuristics based updates to the customized communication policy 

6. (Currently Amended) The secured transportation control network of claim 4, wherein heuristics based updates to the customized communication policy 

7. (Currently Amended) The secured transportation control network of claim 1, wherein said transportation network management unit behavior info to said behavior monitoring server.

8. (Currently Amended) The secured transportation control network of claim 7, wherein transportation network management unit behavior info includes at least one result of a comparison between a regulation in the customized communication policy of the transportation network management unit and the real time communication behavior of that transportation network management unit.

MUEA also acts to protect its respective transportation network management unit from potentially malicious communications.

10. (Currently Amended) The secured transportation control network of claim 9, wherein as part of protecting its respective transportation management unit, a given  MUEA prevents specific data, conflicting with a regulation of the respective transportation network management unit’s customized communication policy, from arriving at the given transportation network management unit.

11. (Currently Amended) A method for securing a transportation control network for the automated control of a transportation network, said method comprising:
distributing a set of transportation network management units across different functional points of the transportation network, wherein each transportation network management unit is adapted to either monitor or regulate a condition of a respective segment of said transportation network, and wherein two or more management units communicate with each other to perform transportation network management in a coordinated manner.
monitoring the communications of at least one of the transportation network management units using respective transportation network management unit agents (“MUAs”) functionally coupled to each of the monitored transportation network management units;
generating a for each of one or more transportation network management units, wherein the behavior profile for each transportation management unit is unique and at least partially based on information provided by an MUA functionally coupled to the transportation network management unit;
generating for a given at least one transportation network management unit a at least partially based on a behavior profile generated for that given at least one transportation network management unit and at least one other behavior profile for at least one other transportation network management units with which the given at least one transportation network management unit has communicated; 
; and 
sending the customized communication policy to a transportation network management unit enforcement agent (MUEA) functionally coupled to the at least one respective transportation network management unit and adapted to filter and or flag communications not complying with the customized communication policy, wherein the customized communication policy defines how the 

12. (Cancelled) 

13. (Currently Amended) The method of claim 11, further comprising updating the customized communication policy transportation network management units.

14. (Currently Amended) The method of claim 13, wherein updating the customized communication policy includes applying heuristics.

15. (Previously Presented) The method of claim 14, wherein applied heuristics relate to the transportation network reconfiguration of a base network configuration file.

16. (Original) The method of claim 14, wherein applied heuristics relate to data in a scheduling database of the transportation network.

17. (Currently Amended) The method of claim 11, further comprising providing, to a monitoring server, transportation management unit behavior information.

18. (Currently Amended) The method of claim 17, further comprising including at least one result of a comparison between a regulation in the customized communication policy of [[a]] the transportation network management unit transportation network management unit.

19. (Currently Amened) The method of claim 11, further comprising protecting transportation network management units from potentially malicious communications.

20. (Currently Amended) The method of claim 19, further comprising, as part of protecting transportation network management units, preventing specific data, conflicting with a regulation of a transportation network management unit’s customized communication policy, from arriving at the transportation network management unit.
Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention of Ghaly et al. (US PGPUB No. 20150232110).  Examiner’s amendment to  the independent claims comprises “wherein the behavior profile for each transportation management unit is unique and at least partially  based on information derived from reported communications to and from each of the transportation network management units within a context of a state of at least a portion of the transportation network” and “the customized communication policy is sent to a transportation network management unit enforcement agent (MUEA) functionally coupled to the given at least one transportation network management unit used to filter or flag communications not complying with the customized communication policy”. Ghaly teaches a train control system based on virtualization of train control logic and the use of cloud computing resources (abstract). While Ghaly discloses various elements of the train control network, Ghaly is silent about generating behavior profiles and communication policies for the elements. Secondary reference Houmb (US PGPUB No.  20170093885)  discloses generating behavior baseline by monitoring behavior data of a unit of an industrial control system (abstract). Houmb does not disclose such behavior baseline is generated within the context of the state of a transportation network. Third reference Cyrail (“CYbersecurity in the RAlLway sector”, EU Project 730843, an NPL publication) talks about anomaly-based detection policy and policy enforcement for enhancing cybersecurity of a railway network (pages 19, 46, 58). Cyrail fails to disclose anomaly-based detection policy are based on the behavior profile of the element and at least another behavior . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	February 24, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/UZMA ALAM/Primary Examiner, Art Unit 2457